Citation Nr: 0904183	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  06-30 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
left ear.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from February 1960 
to April 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  In pertinent part of that decision, the 
RO denied service connection for hearing loss of the left ear 
and for tinnitus.  

In March 2008, the veteran testified before the undersigned 
Veterans Law Judge (VLJ) at the RO.  A copy of the transcript 
of that hearing is of record.  


FINDINGS OF FACT

1.  The veteran did not exhibit a left ear hearing loss 
disability in service or until many years thereafter, and his 
diagnosed left ear hearing loss disability is not associated 
in any way with his active military duty.  

2.  The veteran did not exhibit tinnitus in service or until 
many years thereafter, and his diagnosed tinnitus is not 
associated in any way with his active military duty.  


CONCLUSIONS OF LAW

1.  Hearing loss of the left ear was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).  

2.  Tinnitus was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2008)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Court also 
explained that proper notification must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, a September 2004 letter notified the 
veteran of the criteria for his service connection claims.  
In addition, this document informed him that VA would make 
reasonable efforts to help him obtain necessary evidence with 
regard to these issues but that he must provide enough 
information so that the agency could request the relevant 
records.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II); VAOPGCPREC 1-2004 (February 24, 2004); 
and Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
As the September 2004 correspondence was issued prior to the 
initial adjudication (and denial) of the veteran's service 
connection claims in March 2005, no timing defect has 
occurred.  Pelegrini II.  See also VAOPGCPREC 7-2004 
(July 16, 2004) and Mayfield v. Nicholson, 444 F.3d at 1333.  

In a September 2006 letter, the RO informed the veteran of 
the type of evidence necessary to establish the degree of 
disability (element #4) and an effective date (element #5).  
See Dingess/Hartman, 19 Vet. App. at 488.  The timing defect 
of this correspondence was cured by the RO's subsequent 
re-adjudication of the veteran's appeal and issuance of a 
supplemental statement of the case March 2007.  Pelegrini II.  
See also VAOPGCPREC 7-2004 (July 16, 2004) and Mayfield 
v. Nicholson, 444 F.3d at 1333.  

In any event, as the Board will discuss in the following 
decision, the criteria for the veteran's service connection 
claims have not been met.  Thus, no rating or effective date 
will be assigned, and there can be no possibility of any 
prejudice to the veteran in proceeding with the issuance of a 
final decision of the claims adjudicated in this decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2008).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the service connection claims adjudicated in this decision.  
All relevant treatment records adequately identified by the 
veteran have been obtained and associated with his claims 
folder.  He has been accorded a pertinent VA examination.  In 
addition, he has testified before the undersigned VLJ at the 
RO.  

There is no suggestion in the current record that additional 
evidence, relevant to this matter, exists and can be 
procured.  Consequently, the Board concludes that no further 
evidentiary development of the issues adjudicated in this 
decision is required.  See, Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (which holds that strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case and that such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  See 
also, Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (which 
holds that remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  The Board will, therefore, 
proceed to consider these claims, based on the evidence of 
record.  

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may be granted for any injury or disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury 
was incurred in service.  38 C.F.R. § 3.303(d) (2008).  

In addition, service connection for certain diseases, such as 
an organic disease of central nervous system, may also be 
established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (2008).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).  

Throughout the current appeal, the veteran has described 
progressive hearing loss in his left ear, as well as 
tinnitus, since service.  He believes that these problems are 
the result of acoustic trauma to which he was exposed during 
his active military duty.  In particular, he maintains that 
his in-service work on airplanes and helicopters-without 
adequate ear protection-exposed him to very loud noises.  
See, e.g., March 2008 hearing transcript (T.) at 5-15, 18.  

The Board has carefully considered these assertions.  
Importantly, however, after a thorough review of the record, 
the Board finds that the available medical evidence does not 
support the veteran's contentions that he has a left ear 
hearing loss disability and tinnitus as a result of 
in-service noise exposure.

In this regard, the Board acknowledges that the DD Form 214, 
Certificate Of Release Or Discharge From Active Duty 
(DD 214), indicates that the veteran's primary military 
occupational specialties were that of a jet aircraft servicer 
(aircraft mechanic) and system organizational maintenance 
technician.  He was awarded the Marksmanship Ribbon, Expert 
Pistol Shot (.38 caliber), Expert Pistol Shot (.45 caliber), 
and Naval Aircrewman Insignia.  

	A.  Hearing Loss Of The Left Ear

Service treatment records indicate that the veteran received 
medical care for left acute otitis media with distortion (but 
not bulging) of his left tympanic membrane (in June 1962), 
blockage (including possible infection) of his left ear (in 
March 1976), and a ruptured left tympanic membrane (in April 
1976).  In addition, audiological testing completed during an 
annual flight examination in April 1976 provided a finding of 
25 decibels at 6000 Hertz in his left ear.  

The medical care provider who treated the veteran for a 
ruptured left tympanic membrane in April 1976, however, 
concluded that he (the veteran) did not have hearing loss in 
his left ear at that time.  Further, the audiological studies 
conducted at subsequent in-service examinations-including 
the January 1989 retirement examination-showed normal 
hearing in the veteran's left ear.  Indeed, at these multiple 
in-service examinations, the veteran specifically denied ever 
having experienced hearing loss.  

In fact, the first evidence of a diagnosed left ear hearing 
loss disability is dated in February 2003.  According to a 
report of a VA outpatient treatment session conducted at that 
time, a treating otolaryngologist concluded that the veteran 
had sensorineural hearing loss of his left ear for the past 
one-and-a-half years.  Audiological test results were not 
provided.  A VA audiological examination conducted in January 
2005, however, included testing results which reflected a 
left ear impaired hearing disability for VA compensation 
benefit purposes.  See 38 C.F.R. § 3.385 (2008).  

Significantly, the claims folder contains no competent 
evidence associating the veteran's left ear hearing loss 
disability to his purported in-service acoustic trauma.  In 
fact, upon review of the claims folder and examination of the 
veteran in January 2005, the VA examiner concluded that the 
veteran's left ear hearing loss (which was characterized as 
severe low-to-mid sensorineural hearing loss rising to 
moderately severe sensorineural hearing loss) is not 
associated with his service.  Rather, the examiner described 
the veteran's left ear hearing loss disability as having a 
"sudden onset" in 2002.  

The Board has considered the veteran's complaints of hearing 
problems since service.  See, e.g., T. at 5-15, 18.  In this 
regard, the Board notes that the veteran is competent to 
report symptoms because such actions come to him through his 
senses and, as such, require only personal knowledge rather 
than medical expertise.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  Indeed, lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

As a lay person, however, the veteran is not competent to 
offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Espiritu v. Derwinski, 2 Vet. App. 
482, 494-495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992), 
Moray v. Brown, 5 Vet. App. 211 (1993).  

Of particular significance to the Board is the January 2005 
VA examiner's unrefuted conclusion that the veteran's left 
ear hearing loss is not associated with service but, rather, 
had a sudden onset in 2002 (almost 11/2 decades after his 
retirement from service).  Because this opinion is supported 
by the record, the Board finds the medical conclusion to be 
of greater probative value than the veteran's lay statements 
of continuity of symptomatology.  As previously discussed 
herein, the first diagnosis of a left ear hearing loss 
disability occurred in February 2003, almost 11/2 decades after 
retirement from active duty.  At subsequent outpatient 
treatment sessions, the veteran admitted that he had not 
noticed any hearing impairment in his left ear prior to 2002.  

As the claims folder contains no competent evidence of an 
association between the veteran's current left ear hearing 
loss disability and his purported in-service acoustic trauma, 
the Board finds that the preponderance of the evidence in 
this case is against the claim for service connection for 
hearing loss of the left ear.  The benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

	B.  Tinnitus

Service treatment records are negative for complaints of, 
treatment for, or findings of tinnitus.  Indeed, at the April 
1976 treatment session for a ruptured left tympanic membrane, 
the veteran specifically denied experiencing tinnitus.  

The first evidence of tinnitus is dated in February 2003.  In 
fact, at multiple recent post-service outpatient treatment 
sessions, the veteran admitted that he had not noticed 
ringing sensations in his ears prior to 2002.  

Significantly, the claims folder contains no competent 
evidence associating the veteran's tinnitus to his purported 
in-service acoustic trauma.  In fact, upon review of the 
claims folder and examination of the veteran in January 2005, 
the VA examiner concluded that the veteran's tinnitus is not 
associated with his service.  Rather, the examiner described 
the veteran's tinnitus as having a "sudden onset" in 2002.  

The Board has considered the veteran's complaints of tinnitus 
since service.  See, e.g., T. at 5-15, 18.  In this regard, 
the Board notes that the veteran is competent to report 
symptoms because such actions come to him through his senses 
and, as such, require only personal knowledge rather than 
medical expertise.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  Indeed, lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

As a lay person, however, the veteran is not competent to 
offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Espiritu v. Derwinski, 2 Vet. App. 
482, 494-495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992), 
Moray v. Brown, 5 Vet. App. 211 (1993).  

Of particular significance to the Board is the January 2005 
VA examiner's unrefuted conclusion that the veteran's 
tinnitus is not associated with service but, rather, had a 
sudden onset in 2002 (almost 11/2 decades after his retirement 
from service).  Because this opinion is supported by the 
record, the Board finds the medical conclusion to be of 
greater probative value than the veteran's lay statements of 
continuity of symptomatology.  As previously discussed 
herein, tinnitus was not shown until almost 11/2 decades after 
the veteran's retirement from service.  Indeed, at multiple 
outpatient treatment sessions, the veteran admitted that he 
had not experienced ringing sensations in his ears prior to 
2002.  

As the claims folder contains no competent evidence of an 
association between the veteran's current tinnitus and his 
purported in-service acoustic trauma, the Board finds that 
the preponderance of the evidence in this case is against the 
claim for service connection for tinnitus.  The benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990).  


ORDER

Service connection for hearing loss of the left ear is 
denied.  

Service connection for tinnitus is denied.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


